ORDER
Considering the application of petitioner, Edward Earl Vanderford, seeking admission to the practice of law in Louisiana, and the response thereto filed by the Committee on Bar Admissions,
IT IS HEREBY ORDERED that this matter be transferred to the Office of Disciplinary Counsel, which is authorized to conduct an investigation into the qualifications of petitioner to be admitted to the bar. The Office of Disciplinary Counsel shall appear before the Commissioner appointed pursuant to this order and shall *1273provide such information, evidence, and recommendations to the Commissioner as may be appropriate.
IT IS FURTHER ORDERED that John Harrison be and is hereby appointed as commissioner pursuant to Supreme Court Rule XVII, § 9, to take evidence and to report to this court as to whether petitioner has the appropriate character and fitness to be admitted to the Bar and allowed to practice law in the State of Louisiana.
/s/ Pascal F. Calotero
Justice, Supreme Court of Louisiana
TRAYLOR and KNOLL, JJ„ dissent from the order, preferring simply to deny petitioner’s application.